
	
		II
		112th CONGRESS
		2d Session
		S. 2451
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on footwear other than
		  house slippers, for women, valued $9.00/pair or higher.
	
	
		1.Footwear other than house
			 slippers, for women, valued $9.00/pair or higher
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Footwear other than house slippers, for women, valued
						$9.00/pair or higher (provided for in subheading 6404.19.37)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
